                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     MARIE ARNOLD,                                     Case No.19-cv-05147-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER REFERRING CASE AND
                                                 v.                                        REQUEST TO CONSIDER WHETHER
                                  10
                                                                                           CASES ARE RELATED
                                  11     ATTORNEY GENERAL DEPARTMENT
                                         OF JUSTICE,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          On August 19, 2019, pro se plaintiff Marie Arnold filed this action against the Attorney

                                  15   General of the United States and moved for leave to proceed in forma pauperis (“IFP”). Dkt. No.

                                  16   1. Both the complaint and Ms. Arnold’s IFP application state that this action is related to another

                                  17   case pending before the Honorable Susan van Keulen: Arnold v. United States, Case No. 19-cv-

                                  18   04223-SVK. Dkt. No. 1 at 6; Dkt. No. 2 at 4. Pursuant to Civil Local Rule 3-12(c), the

                                  19   undersigned refers this action to Judge van Keulen to consider whether the cases are related.

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 20, 2019

                                  22

                                  23
                                                                                                    VIRGINIA K. DEMARCHI
                                  24                                                                United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
